UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7129


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

KEVIN WAYNE DAVIS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:15-cr-00119-1; 2:18-cv-
01196)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Wayne Davis, Appellant Pro Se. Kristin Faye Scott, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Wayne Davis seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 motion. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be

denied and advised Davis that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Davis has waived appellate review by

failing to file objections to the magistrate judge’s recommendation after receiving proper

notice. Accordingly, we deny a certificate of appealability, dismiss the appeal, and deny

Davis’ motion to assign counsel.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2